The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           August 5, 2014

                                        No. 04-14-00132-CR

                                      Leonard Garcia LAZO,
                                            Appellant

                                                  v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 81st Judicial District Court, Karnes County, Texas
                              Trial Court No. 12-05-00060-CRK
                          Honorable Bert Richardson, Judge Presiding


                                           ORDER
        Appellant Leonard Garcia Lazo’s court-appointed attorney has filed a brief and motion to
withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no
meritorious issues to raise on appeal. Counsel states he has sent copies of the brief and motion to
withdraw to appellant and written a letter explaining to Lazo his rights to review the record and
file a pro se brief and to file a pro se petition for discretionary review if this court determines the
appeal is frivolous. See Kelly v. State, No. PD-0702-13, 2014 WL 2865901 (Tex. Crim. App.
June 25, 2014).

        If appellant desires to file a pro se brief, we order that he do so on or before September
4, 2014. If appellant desires to review the appellate record, he must file a written request for
access to the record with this court by August 20, 2014. The request must be mailed to: Fourth
Court of Appeals, 300 Dolorosa, Suite 3200, San Antonio, Texas 78232. If Lazo timely
requests access to the record, the deadline to file appellant’s pro se brief will be reset.

         If appellant files a timely pro se brief, the State may file a responsive brief no later than
thirty days after appellant’s pro se brief is filed in this court. Alternatively, if appellant does not
file a timely pro se brief, the State may file a brief in response to counsel’s brief no later than
October 6, 2014.
        We further order the motion to withdraw filed by appellant’s counsel is held in abeyance
pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82, 109 S. Ct. 346, 102
L. Ed. 2d 300 (1988) (holding that a motion to withdraw should not be ruled on before appellate
court independently reviews the record to determine whether counsel’s evaluation that the appeal
is frivolous is sound); Schulman v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008)
(same); see also Kelly, 2014 WL 2865901 (appointed counsel’s duties of representation do not
cease when he files a motion to withdraw; counsel must continue to ‘act with competence,
commitment and dedication to the interest of the client’ until the court of appeals grants the
motion). Accordingly, no new attorney will be appointed for him at this time.

       We further order the clerk of this court to serve a copy of this order on appellant, his
counsel, the attorney for the State, and the clerk of the trial court.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court